J-S19042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVEL CARR                                 :
                                               :
                       Appellant               :   No. 470 EDA 2021

        Appeal from the Judgment of Sentence Entered January 25, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0007068-2019


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 18, 2022

        Davel Carr appeals from the January 25, 2021 aggregate judgment of

sentence of 3 to 6 years’ imprisonment, plus a restitution award of $3,010.00,

imposed after he pled guilty to aggravated assault and accidents involving

death or personal injury.1 After careful review, we affirm the judgment of

sentence.

        The trial court summarized the relevant facts and procedural history of

this case as follows:

              On May 16, 2019, at 3:30 p.m., [Appellant] was
              driving his vehicle in a school zone, with his own
              young child unbuckled in the backseat, when he struck
              thirteen-year old D.B.T., who was crossing the street
              with his friends. A teacher from the school witnessed
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2702(a) and 75 Pa.C.S.A. § 3742.1, respectively.
J-S19042-22


            the collision and told [Appellant] to pull over. Instead,
            [Appellant] drove away, leaving D.B.T. bleeding on
            ground, and suffering from a broken ankle. The
            teacher recognized [Appellant], having known him for
            fifteen years, and informed police officers of his
            identity when they arrived on the scene.

            Security cameras from the school captured the
            collision. Upon reviewing the footage and taking the
            teacher’s statement, police officers located the car at
            the address to which it was registered. Upon arriving
            at the address, police officers observed damage to the
            front of the car parked nearby and arrested
            [Appellant].

Trial court opinion, 9/22/21 at 2 (citations omitted).

      Appellant was charged with aggravated assault and a litany of charges

in connection with this incident. On November 2, 2020, Appellant pled guilty

to aggravated assault and accidents involving death or personal injury and

was sentenced to an aggregate term of 3 to 6 years’ imprisonment, plus a

restitution award of $3,010.00, on January 25, 2021. The Commonwealth

nolle prossed the remaining charges.

      On February 5, 2021, eleven days after his sentencing hearing,

Appellant filed an untimely post-sentence motion for reconsideration of

sentence.   See Pa.R.Crim.P 720(A)(1) (stating, “a written post-sentence

motion shall be filed no later than 10 days after imposition of sentence.”). The

trial court denied Appellant’s motion on February 8, 2021.

      Appellant’s trial counsel subsequently withdrew, and on February 11,

2021, the trial court entered an order appointing appellate counsel “for the

purposes of filing a Direct Appeal with the Superior Court of Pennsylvania no



                                      -2-
J-S19042-22



later than March 10, 2021.” Trial court order, 2/11/21. This appeal followed

on March 1, 2021.2

       On April 7, 2021, this Court issued a Rule to Show Cause directing

Appellant to explain why this appeal should not be quashed as untimely.

Appellant’s counsel filed a response that same day. On June 25, 2021, this

Court discharged the Rule to Show Cause and deferred the issue to the merits

panel.

       Appellant raises the following issues for our review:

              A.     Should this Court quash [Appellant’s] appeal as
                     untimely?

              B.     Did the [trial] court err and abuse its discretion
                     when it ordered $3,010[.00] in restitution,
                     where:

                     i.     [Appellant’s] right to procedural due
                            process was violated because there was
                            no notice of the amount of the restitution?

                     ii.    The restitution award was speculative and
                            not supported by sufficient evidence?

Appellant’s brief at 6.

       Appellant’s first issue concerns whether his appeal is properly before us.

It is well settled that “[i]f the defendant does not file a timely post-sentence

motion, the defendant’s notice of appeal shall be filed within 30 days of

____________________________________________


2 The trial court did not order Appellant to file a concise statement of errors
complained of on appeal, in accordance with Pa.R.A.P. 1925(b).              On
September 22, 2021, the trial court filed a Rule 1925(a) opinion.


                                           -3-
J-S19042-22


imposition of sentence….” Pa.R.Crim.P. 720(A)(3); see also Pa.R.A.P. 903(a)

(stating, “notice of appeal … shall be filed within 30 days after the entry of the

order from which the appeal is taken.”).

      In the instant matter, Appellant was sentenced on January 25, 2021 and

filed a notice of appeal on March 1, 2021. As noted, this Court issued a rule

to show cause why the appeal should not be quashed given that: (1) it was

filed over 30 days after Appellant’s January 25, 2021 judgment of sentence;

and (2) Appellant’s filing of an untimely post-sentence motion on February 5,

2021 did not toll the 30-day period from which to file an appeal.            See

Pa.R.Crim.P. 720(A)(1); Commonwealth v. Dreves, 839 A.2d 1122, 1127

(Pa.Super. 2003) (en banc).

      The record reflects that in his response to the Rule to Show Cause,

Appellant’s counsel proffered evidence that he did not receive the appointment

letter until after the 30-day appeal period had expired.        Additionally, the

Commonwealth notes that the trial court’s February 11, 2021 appointment

order incorrectly indicated that appellate counsel had until March 10, 2021 to

file a timely notice of appeal. Based on the foregoing, we find that Appellant’s

untimely filing was a result of a breakdown in the operation of the court and

agree that his appeal should not be quashed.          See Commonwealth v.

Flowers, 149 A.3d 867, 872 (Pa.Super. 2016) (finding that a misstatement

of the time period for filing an appeal constituted a breakdown in the operation

of the court which excused late filing).


                                      -4-
J-S19042-22


      Appellant’s remaining claim on appeal is that the trial court abused its

discretion in sentencing him to pay $3010.00 in restitution to the minor victim

to compensate him for his medical expenses. Appellant’s brief at 12.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.”   Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa.Super.

2014) (citation omitted), appeal denied, 117 A.3d 297 (Pa. 2015). Appellant

must “establish, by reference to the record, that the sentencing court ignored

or misapplied the law, exercised its judgment for reasons of partiality,

prejudice, bias or ill will, or arrived at a manifestly unreasonable decision.”

Commonwealth v. Bullock, 170 A.3d 1109, 1123 (Pa.Super. 2017) (citation

omitted), appeal denied, 184 A.3d 944 (Pa. 2018).

      This court has long recognized that “issues concerning amount of

restitution implicate the discretionary aspects of a defendant’s sentence.”

Commonwealth v. Solomon, 247 A.3d 1163, 1167 (2021) (citation

omitted), appeal denied, ___ Pa. ___, 2022 WL 780348 (Pa. 2022). Where

an appellant challenges the discretionary aspects of his sentence, the right to

appellate review is not absolute. Commonwealth v. Conte, 198 A.3d 1169,

1173 (Pa.Super. 2018), appeal denied, 206 A.3d 1029 (Pa. 2019). On the

contrary, an appellant challenging the discretionary aspects of his sentence

must invoke this court’s jurisdiction by satisfying the following four-part test:

            (1) whether the appeal is timely; (2) whether
            appellant preserved his issue; (3) whether appellant’s

                                      -5-
J-S19042-22


            brief includes a concise statement of the reasons
            relied upon for allowance of appeal with respect to the
            discretionary aspects of sentence; and (4) whether
            the concise statement raises a substantial question
            that the sentence is appropriate under the sentencing
            code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa.Super. 2013)

(citations omitted).

      Instantly, the record reveals that although Appellant has included a

statement in his brief that comports with the requirements of Pa.R.A.P.

2119(f), he has failed to preserve his challenge to the amount of the

restitution ordered. Specifically, the record reflects that although Appellant’s

February 5, 2021 post-sentence motion sought a reduction in the term of

imprisonment imposed, it did not raise any issue with respect to restitution.

Moreover, Appellant’s contention that “he preserved [this restitution] issue[]

at sentencing when he objected to the amount of restitution[,]” is belied by

the record. See Appellant’s brief at 13. On the contrary, Appellant’s counsel

specifically indicated during the sentencing hearing as follows:

            As to the restitution, if the appropriate forms are
            supplied, we have no objection to restitution. I
            haven’t seen any of the bills for the $3,000, but if
            they’re there, they’re there and we’ll pay it”

Notes of testimony, 6/25/21 at 61 (emphasis added).




                                     -6-
J-S19042-22


       Accordingly, we find that Appellant has waived his discretionary

sentencing claim.3

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/18/2022




____________________________________________


3 In any event, even if Appellant had not waived this claim, his argument that
the restitution award imposed by the trial court “was speculative and not
supported by a sufficient factual record” is devoid of merit. Appellant’s brief
at 19. It is well settled in this Commonwealth that “[d]iscretion is abused in
ordering speculative or excessive restitution or entering a restitution award
not supported by the record.” Solomon, 247 A.3d at 1168 (citations
omitted). Here, however, the record reflects that victim’s mother specifically
testified at the sentencing hearing that she had been billed multiple times for
$2,050.00 for the ankle surgery and $960.00 for the ambulance, and
Appellant’s counsel had full opportunity to cross-examine her. Notes of
testimony, 1/25/21 at 40-49.         Additionally, the trial court judge, the
Honorable Barbara A. McDermott, noted on the record that she had reviewed
the medical bills at issue. Id. at 30-31, 67-68.



                                           -7-